internal_revenue_service number release date index number ----------------------------------- ---------------------------- -------------------------------- in re -------------------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-164514-05 date april legend husband wife trust marital trust residual trust county court property bank daughter daughter daughter grandchild 1a grandchild 1b grandchild 2a grandchild 2b grandchild 3a grandchild 3b grandchild 3c grandchild 3d son-in-law state attorney date date date date date state’s utma --------------------------------------------- ------------------------------------------------- ---------------------------- -------------------------------------------------------------- ----------------------------------------------------------------- ---------------------------------------------------------------- ----------------------------------------------------------------------------- ----------- --------------------------------------------------------------------------- ---------------------------------------------------------------- ----------------------------------------------------- -------------------------------------------------------- -------------------------------------------------------- ------------------------------------------------------ ---------------------------------------------------------------- -------------------------------------------------------- -------------------------------------------------- --------------------------------------------- --------------------------------------------- -------------------------------------------- ----------------- ------------- ------------------- -------------------------- --------------------------- ------------------ ----------------------- --------------------- ----------------------------------------------------------------------------- --------------------------------------------- plr-164514-05 state statute state statute state statute state statute dear ------------------ ---------------------------------------------------- ----------------------------------------------- ------------------------------------------------------ -------------------------------------------------- this is in response to your letter dated date and other correspondence requesting rulings concerning the income gift and generation-skipping_transfer gst tax consequences of proposed reformations and modifications of two trusts the facts submitted are as follows husband and wife collectively the trustors established a revocable_trust trust on date prior to date article iii of trust provides that on the death of the first spouse to die the trustee is to divide the trust estate into three separate trusts the survivor’s trust the marital trust and the residual trust article v paragraph a provides that from the time of death of the first spouse to die the trustee is to pay to the surviving_spouse as long as he or she lives the net_income of the survivor’s trust the marital trust and the residual trust in quarter-annual or more frequent payments article v paragraph b provides in relevant part that if the trustee considers such income insufficient the trustee is to pay to or apply for the benefit of the surviving_spouse such sums out of the principal of the trusts as are necessary for the surviving spouse’s proper health support and maintenance article v paragraph d provides in relevant part that it is the trustors’ intention that the executor of the estate of the first spouse to die in the executor’s sole discretion make or not make the election provided by sec_2056 to treat all or a specific_portion of the marital trust as qualified_terminable_interest_property qtip for the purpose of qualifying all or a specific_portion of the trust for the federal estate_tax_marital_deduction article vi sets forth the distribution of the assets held in the marital trust and the residual trust trust estate upon the death of the surviving_spouse the relevant provisions are as follows paragraph a provides that property is to be distributed outright to daughter in the event that daughter is predeceased to her children share and share alike if no children to the residue of this trust estate emphasis added plr-164514-05 paragraph b provides that one-sixth of the trust estate is to be distributed to bank in trust for the benefit of daughter to be held administered and distributed for the rest of her life or until exhaustion of the funds held in trust the trustee is to pay to daughter first from the income and the balance from principal a sum not to exceed dollar_figure per month during the existence of the trust if the trustee considers the income insufficient due to extraordinary expenses and or increase in the cost of living the trustee may in its sole discretion pay an additional sum to daughter each month after taking into consideration to the extent the trustee deems advisable any income or resources of daughter outside of her trust if daughter is predeceased or upon her death the residue of her trust is to be held in further trust for grandchild 1a and grandchild 1b share and share alike or to the survivor emphasis added bank is to continue to serve as trustee paragraph b provides that one-sixth of the trust estate is to be distributed to bank in trust for the benefit of grandchildren 1a and 1b the trustee is to pay to or apply for the benefit of grandchildren 1a and 1b the entire net_income of the trust quarter-annually or at more frequent intervals during the existence of the trust during the existence of the trust if the trustee considers the income insufficient the trustee may in its sole discretion pay to or apply for the benefit of grandchildren 1a and 1b as much of the principal of their trust as the trustee in the trustee’s discretion considers necessary for their proper support health maintenance and education when grandchild 1a attains age the trustee is to distribute one-half of the principal to her when grandchild 1b attains age the trustee is to distribute the remainder of the trust to her if either grandchild 1a or grandchild 1b is predeceased to their children by right of representation if no children to the survivor of grandchild 1a and grandchild 1b emphasis added paragraph b provides that one-sixth of the trust estate is to be distributed outright to daughter in the event she is predeceased to her children share and share alike or to the survivor of her children emphasis added paragraph b provides that one-sixth of the trust estate is to be distributed to daughter in trust for the benefit of grandchildren 2a and 2b and to any other child or children born to daughter and living at the time of our husband and wife’s death share and share alike or to the survivors to be held administered and distributed as follows the trustee is to pay to or apply for the benefit of grandchildren 2a and 2b the entire net_income of the trust quarter-annually or at more frequent intervals during the existence of the trust during the existence of the trust if the trustee considers the income insufficient the trustee may in her sole discretion pay to or apply for the benefit of grandchildren 2a and 2b as much of the principal of their trust as the trustee in the trustee’s discretion considers necessary for their proper support health maintenance and education when grandchild 2a attains age the trustee is to distribute one-half of the principal to her when grandchild 2b attains age the trustee is to distribute plr-164514-05 the remainder of the trust to her if either grandchild 2a or 2b are predeceased to their children if no children to the survivor of grandchild 2a or grandchild 2b emphasis added paragraph b provides that one-sixth of the trust estate is to be distributed outright to daughter in the event she is predeceased to her children share and share alike or to the survivor of her children emphasis added paragraph b provides that one-sixth of the trust estate is to be distributed to daughter in trust for the benefit of grandchild 3a and to any other child or children born to daughter and living at the time of our husband and wife’s death share and share alike or to the survivor to be held administered and distributed as follows the trustee is to pay to or apply for the benefit of grandchild 3a the entire net_income of the trust quarter-annually or at more frequent intervals during the existence of the trust during the existence of the trust if the trustee considers the income insufficient the trustee may in her sole discretion pay to or apply for the benefit of grandchild 3a as much of the principal of his trust as the trustee in the trustee’s discretion considers necessary for his proper support health maintenance and education when grandchild 3a attains age the trustee is to distribute to grandchild 3a his share of the principal of his trust if grandchild 3a is predeceased to his children and if no children this trust shall terminate and the assets shall be transferred to the residue of our the trust estate emphasis added article vii provides in relevant part that during the joint lifetimes of the trustors the trust may be revoked in whole or in part on the death of the first trustor to die the surviving_spouse is to have the power to amend revoke or terminate the survivor’s trust but the marital trust and the residual trust may not be amended revoked or terminated article xii provides that if husband and wife for any reason fail to qualify or husband died on date prior to date following husband’s death cease to act as trustees bank is appointed successor trustee with the same effect as though originally named as trustee wife as trustee divided trust into a survivor’s trust a marital trust and a residual trust also as executrix of husband’s estate wife timely filed husband’s estate_tax_return and elected to treat the marital trust as qtip daughter daughter and daughter daughter had two children grandchild 1a and grandchild 1b daughter had two children grandchild 2a and grandchild 2b daughter had one child grandchild 3a at the time of husband’s death daughter had two additional children grandchild 3b and grandchild 3c after husband’s death at the time trust was executed husband and wife had three daughters plr-164514-05 daughter had another child grandchild 3d daughter died on date predeceasing wife on date wife in her capacity as trustee of trust filed a petition in county court to reform certain provisions of article vi that due to scrivener’s error do not express the trustors’ intentions and to modify other provisions of article vi because of changed circumstances on date county court entered an order granting the petition subject_to the issuance of a favorable private_letter_ruling by the internal_revenue_service reformations based on scrivener’s error trustors informed attorney of their intentions with respect to the trust estate after the death of both spouses and that said intentions were as follows that property was to be given to daughter that the remainder of the trust estate was to be divided into equal shares one for daughter one for daughter one for daughter one for the children of daughter one for the children of daughter and one for the children of daughter that the children of each daughter should share equally in the share set apart for those children that the trusts for the grandchildren should be materially similar that any assets allocated to a grandchild should be held in trust until the grandchild attained the age of and that if a beneficiary died before receiving full distribution of his or her share that share should pass to the beneficiary’s issue the petition alleges that in discussions with attorney who drafted trust the in connection with the proceedings attorney submitted an affidavit to the county court acknowledging that the wording of the trust instrument did not comport with the intentions expressed to him by the trustors the reformations of article vi based on scrivener’s error are as follows paragraph a as reformed paragraph a will provide that in the event daughter predeceases the surviving_spouse property will pass to her issue by right of representation to be distributed in accordance with paragraph b as reformed which provides for the one-sixth share of the trust estate for the children of daughter if daughter is not survived by issue property will be distributed to the residue of the trust estate paragraph b as reformed paragraph b will provide that if daughter predeceases the surviving_spouse or upon her later death daughter 1’s trust will pass to her issue by right of representation to be distributed in accordance with paragraph b as reformed which provides for the one-sixth share of the trust estate for the children of daughter paragraph b as reformed paragraph b will provide that one-sixth of the trust estate shall be distributed in equal shares to the descendants of daughter by plr-164514-05 right of representation the share to be distributed to grandchild 1a or to grandchild 1b shall be held and administered as separate trusts for grandchild 1a and grandchild 1b respectively bank shall serve as trustee for any separate trust created under paragraph b trustee shall pay or apply for the benefit of the beneficiary the entire net_income of the beneficiary’s trust quarter-annually or at more frequent intervals during the existence of the beneficiary’s trust if the trustee considers the income insufficient the trustee may in its sole and absolute discretion pay to or apply for the benefit of the beneficiary as much of the principal of the trust as the trustee considers necessary for the beneficiary’s proper support health maintenance and education when the beneficiary attains age the trustee shall distribute the beneficiary’s entire trust to the beneficiary if at the time a_trust is established for the beneficiary the beneficiary has already attained age the trustee shall distribute the entire trust to the beneficiary if the beneficiary dies before receiving distribution of her entire trust the balance of the beneficiary’s trust shall be distributed by right of representation to the beneficiary’s descendants or if there are none to the descendants of daughter or if there are none to the residue of the trust estate paragraph b as reformed paragraph b will provide that if daughter predeceases the surviving_spouse daughter 2’s one-sixth share of the trust estate will pass to her issue by right of representation to be distributed in accordance with paragraph b as reformed which provides for the one-sixth share of the trust estate for the children of daughter paragraph b as reformed paragraph b will provide that one-sixth of the trust estate shall be distributed in equal shares to the descendants of daughter by right of representation the share to be distributed to grandchild 2a or to grandchild 2b shall be held and administered as separate trusts for grandchild 2a and grandchild 2b respectively daughter shall serve as trustee for any separate trust created under paragraph b trustee shall pay or apply for the benefit of the beneficiary the entire net_income of the beneficiary’s trust quarter-annually or at more frequent intervals during the existence of the beneficiary’s trust if the trustee considers the income insufficient the trustee may in her sole and absolute discretion pay to or apply for the benefit of the beneficiary as much of the principal of the trust as the trustee considers necessary for the beneficiary’s proper support health maintenance and education when the beneficiary attains age the trustee shall distribute the beneficiary’s entire trust to the beneficiary if at the time a_trust is established for the beneficiary the beneficiary has already attained age the trustee shall distribute the entire trust to the beneficiary if the beneficiary dies before receiving distribution of her entire trust the balance of the beneficiary’s trust shall be distributed by right of representation to the beneficiary’s descendants or if there are none to the descendants of daughter or if there are none to the residue of the trust estate paragraph b as reformed paragraph b will provide that if daughter predeceases the surviving_spouse daughter 3’s one-sixth share of the trust estate will plr-164514-05 pass to her issue by right of representation to be distributed in accordance with paragraph b as reformed which provides for the one-sixth share of the trust estate for the children of daughter paragraph b as reformed paragraph b will provide that one-sixth of the trust estate shall be distributed in equal shares to the descendants of daughter by right of representation the share to be distributed to grandchild 3a or to any other child born to daughter and living at the time of death of the surviving_spouse shall be held and administered for his or her benefit in a separate trust daughter shall serve as trustee for any separate trust created under paragraph b trustee shall pay or apply for the benefit of the beneficiary the entire net_income of the beneficiary’s trust quarter-annually or at more frequent intervals during the existence of the beneficiary’s trust if the trustee considers the income insufficient the trustee may in her sole and absolute discretion pay to or apply for the benefit of the beneficiary as much of the principal of the trust as the trustee considers necessary for the beneficiary’s proper support health maintenance and education when the beneficiary attains age the trustee shall distribute the beneficiary’s entire trust to the beneficiary if at the time a_trust is established for the beneficiary the beneficiary has already attained age the trustee shall distribute the entire trust to the beneficiary if the beneficiary dies before receiving distribution of his or her entire trust the balance of the beneficiary’s trust shall be distributed by right of representation to the beneficiary’s descendants or if there are none to the descendants of daughter or if there are none to the residue of the trust estate extent that they provide for the distribution of the property to daughter and the division of the remaining trust estate into six equal shares upon the death of the surviving_spouse some but not all of the provisions show the trustors’ intent that assets allocated to a grandchild be held in trust until the grandchild attains the age of only paragraph b provides that if a grandchild predeceases the surviving_spouse her share is to pass to her children by right of representation however as a whole the provisions of article vi are internally inconsistent and ambiguous in several respects spouse her one-sixth share of the trust estate held in trust is to be held in further trust for grandchildren 1a and 1b share and share alike or to the survivor however under paragraphs b and b if either daughter or daughter predeceases the surviving_spouse her one-sixth share is to pass to her children share and share alike or to the survivor also if daughter predeceases the surviving_spouse property is to pass to her children whether or not they have attained the age of respects as noted above the trust to be created for the children of daughter as drafted the provisions of article vi comply with the trustors’ intentions to the for example under paragraph b if daughter predeceases the surviving the trusts to be created for the trustors’ grandchildren are unclear in many paragraph b which provides that one-sixth of the trust estate is to be held in plr-164514-05 specifically names grandchild 1a and grandchild 1b as the only beneficiaries while the trusts to be created for the children of daughter and daughter name grandchild 2a and grandchild 2b and grandchild 3a respectively but also provide for any other children born to daughter or daughter and living at the time of the surviving spouse’s death moreover the trusts for the grandchildren provide that the specifically named beneficiaries of each trust are to receive the entire net_income of their trust quarter-annually or at more frequent intervals and so much of the principal as the trustee deems necessary in the trustee’s sole discretion for their proper support health maintenance and education there is no direction as to whether these trusts are to be treated as sprinkling trusts or be divided into separate shares for each grandchild modifications based on changed circumstances trust for daughter will be modified to provide that the trustee is to pay daughter dollar_figure per month and if the trustee determines that such amount is insufficient the trustee is to pay or apply for the benefit of daughter such additional_amounts of the net_income or principal or both as the trustee in its sole discretion deems necessary for daughter 1’s support health maintenance or education in her accustomed standard of living the trustee may take into consideration any income or resources of daughter outside of her trust trust for the benefit of the children of daughter will be modified to provide that son-in-law daughter 3’s former husband will serve as trustee and to provide a list of successor trustees to serve in the event that son-in-law is unable to serve this modification is necessary because of the death of daughter who was to serve as trustee paragraph bdollar_figure will be added to provide that if a distribution of assets permitted to be made under the provisions of trust to a beneficiary who is a great-grandchild or more remote descendant of trustors and who is under the age of the assets are to be distributed to a custodian nominated by the trustee to be held for the benefit of the beneficiary under state’s uniform_transfers_to_minors_act utma until the beneficiary reaches the age of made to marital trust or residual trust since husband’s death paragraph b which provides that one-sixth of the trust estate is to be held in the trustee represents that no additions constructive or otherwise have been the following rulings have been requested plr-164514-05 husband’s estate will be treated as having made a reverse_qtip_election under sec_2652 with respect to the marital trust the proposed reformations will not cause either the marital trust or the residual trust to lose its exempt status for purposes of the gst tax the proposed modifications will not cause either the marital trust or the residual trust to lose its exempt status for purposes of the gst tax the proposed reformations will not give rise to any gift_tax liability to any party the proposed modifications will not give rise to any gift_tax liability to any party the proposed reformations will not give rise to any gain_or_loss or any income_tax_liability to any party the proposed modifications will not give rise to any gain_or_loss or any income_tax_liability to any party ruling sec_2601 imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date provided no additions actual or constructive were made to the trust after that date under section of the tax_reform_act_of_1986 act the gst tax is generally sec_2612 provides that a taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest in property held in a_trust where the property passes to a skip_person sec_2612 provides that a taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip sec_2612 provides that a direct_skip means a transfer subject_to a tax imposed by chapter the estate_tax or chapter the gift_tax of an interest in property to a skip_person generation that is two or more generations below that of the transferor a_trust in sec_2613 defines a skip_person as a natural_person who is assigned to a sec_2652 provides that the term transferor means with respect to sec_26_2601-1 provides that for purposes of the gst tax a_trust plr-164514-05 which all interests are held by skip persons or a_trust where no trust distributions including those upon termination may be made to non-skip persons property subject_to the estate_tax the decedent sec_2652 provides that any trust with respect to which a deduction is allowed to the decedent under sec_2056 for qualified_terminable_interest_property qtip the estate of the decedent may elect to treat for purposes of the gst tax all of the property in the trust as if the sec_2056 election had not been made this election is referred to as the reverse_qtip_election that was irrevocable on date and that holds qualified_terminable_interest_property by reason of an election under sec_2056 made either on before or after date is treated in the same manner as if the decedent spouse had made an election under sec_2652 thus transfers from these trusts are not subject_to the gst tax and the decedent spouse is treated as the transferor of the property this rule does not apply to that portion of the trust that is subject_to the gst tax by reason of an addition to the trust occurring after date generation-skipping_transfer under a will or other revocable_trust executed before date provided that the document in existence on date is not amended at any time after date in any respect which results in the creation of or an increase in the amount of a generation-skipping_transfer and the decedent dies before date this paragraph also provides that the rules contained in sec_26_2601-1 apply to any will or revocable_trust within the scope of this paragraph on date the trust was executed prior to date and husband died before date it is represented that no additions constructive or otherwise have been made to marital trust or residual trust since husband’s death accordingly based on the facts submitted and representations made we conclude that the marital trust and the residual trust are within the scope of sec_26_2601-1 and therefore sec_26 b iii applies to the marital trust thus husband will be treated as if he had made a reverse_qtip_election under sec_2652 with respect to the marital trust if there are no additions to the marital trust transfers from the trust will not be subject_to the gst tax and husband will be treated as the transferor of the property ruling sec_2 and in the present case the marital trust and the residual trust were not irrevocable sec_26_2601-1 provides that the gst tax does not apply to any sec_26_2601-1 provides that a modification will not cause an sec_26_2601-1 provides rules for determining when a modification sec_26_2601-1 provides that a judicial construction of a governing plr-164514-05 judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status the regulation provides that the rules contained in the paragraph are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 instrument to resolve an ambiguity in the terms of the instrument or to correct a scrivener's error will not cause an exempt trust to be subject_to the gst provisions if the judicial action involves a bona_fide issue and the construction is consistent with applicable state law that would be applied by the highest court of the state exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example considers a situation where in grantor established an irrevocable_trust for the benefit of grantor's children a and b and their issue the trust is to terminate on the death of the last to die of a and b at which time the principal is to be distributed to their issue however the provision governing the termination of the trust is ambiguous regarding whether the trust principal is to be distributed per stirpes only to the children of a and b or per capita among the children grandchildren and more remote issue of a and b in the trustee files a construction suit with the appropriate local court to resolve the ambiguity the court issues an order construing the instrument to provide for per capita distributions to the children grandchildren and more remote issue of a and b living at the time the trust terminates the court's construction resolves a bona_fide issue regarding the proper interpretation of the instrument and is consistent with applicable state law as it would be interpreted by the highest court of the state therefore the trust will not be subject_to the gst tax sec_26_2601-1 example considers a situation where the state statute provides that a trustee or beneficiary of a_trust may petition the plr-164514-05 appropriate local court approves a modification of a_trust that decreases the number of trustees the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and it does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will retain its exempt status court concerning the internal affairs of the trust including determining questions of construction of a_trust instrument or to determine the existence of the trust state statute provides that when through fraud or a mutual mistake of the parties or a mistake of one party which the other at the time knew or suspected a written contract does not truly express the intention of the parties it may be revised on the application of a party aggrieved so as to express that intention so far as it can be done without prejudice to rights acquired by third persons in good_faith and for value state statute provides that a transfer made pursuant to state’s utma is irrevocable and the custodial property is indefeasibly vested in the minor but the custodian has all the rights powers duties and authority provided in this part and neither the minor nor the minor's legal_representative has any right power duty or authority with respect to the custodial property except as provided in this part utma is to transfer in an appropriate manner the custodial property to the minor or to the minor's estate upon the earlier of the following the time specified in the transfer or the minor's death in our case the time specified in the transfer is when the minor attains age whether a state trial court’s characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court of the parties indicate that husband and wife intended that if daughter or in this case an examination of the relevant trust instruments and representations in 387_us_456 the court considered state statute provides in relevant part that the custodian under state’s plr-164514-05 daughter is predeceased their respective shares should be held in trust for the children of daughter or daughter until those children reach the age of in the event a grandchild dies before receiving full distribution of that grandchild’s share that share should pass to the grandchild’s issue by right of representation a separate trust should be provided for each grandchild and all children of daughter who are born and living at the time of surviving spouse’s death should be beneficiaries of the trust provided for in paragraph b accordingly based on the facts presented and the representations made we conclude that the reformation of trust is consistent with applicable state law that would be applied in the highest court of state thus the proposed reformation will not cause either the marital trust or the residual trust to lose its exempt status for purposes of the gst tax the trustee also proposes to modify trust as follows daughter will be provided with dollar_figure per month and such additional_amounts of the net_income or principal or both of her trust as the trustee in its sole discretion deems necessary for daughter 1’s support health maintenance or education in her accustomed standard of living successor trustee provisions will be provided for the trust for daughter 3’s children and transfers to great-grandchildren or more remote descendants are to be done in accordance with state’s utma the proposed modifications of trust will not result in a shift of any beneficial_interest in trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the modification further the modifications of trust will not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in the original trust accordingly based on the facts submitted and representations made we conclude that the proposed modifications will not cause either the marital trust or the residual trust to lose its exempt status for purposes of the gst tax sec_2501 provides that a tax is imposed for each calendar_year on the sec_2511 provides that the gift_tax applies whether the transfer is in trust ruling sec_4 and transfer of property by gift during the calendar_year or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible the date of the gift is considered the amount_of_the_gift adequate_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift sec_2512 provides that if the gift is made in property the value thereof at sec_2512 provides that where property is transferred for less than an sec_61 provides that gross_income means all income from whatever source in this case an examination of the relevant trust instruments and representations plr-164514-05 of the parties indicate that certain provisions resulting from scrivener’s error were contrary to the intent of the trustors accordingly based on the facts presented and the representations made we conclude that the reformation of trust is consistent with applicable state law that would be applied in the highest court of state thus the proposed reformation will not give rise to any gift_tax liability for any party furthermore the interest of each beneficiary’s interest in trust will remain the same after the proposed modification as it was prior to the modification accordingly based on the facts submitted and the representations made we conclude that the proposed modification will not give rise to any gift_tax liability for any party rulings and derived including gains derived from dealings in property see sec_1_61-6 of the income_tax regulations sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided sec_1_1001-1 provides that except as otherwise provided in subtitle a the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 if the properties exchanged are materially different 499_us_554 properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id pincite in cottage savings the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense a partition of jointly owned property is not a sale_or_other_disposition of property an exchange of property results in the realization of gain_or_loss under section in the present case the reformations and modifications of the marital trust and plr-164514-05 that is material so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite the residual trust will be retroactive to the date the trusts were created the beneficiaries of the marital trust and the residual trust currently have the same property interests and legal entitlements as they had before the reformation and modification of the trusts accordingly based on the facts presented and the representations made it would be consistent with cottage savings to find that the interests after the reformations and modifications to the trusts will not differ materially from the interests before the reformations and modifications thus the reformations and modifications to the trusts do not give rise to a realization of income to the beneficiaries or the trusts under sec_61 or sec_1001 in accordance with the power_of_attorney on file with this office a copy of this except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and letter is being sent to your authorized representative concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the code provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 of sincerely yours _________________________ katherine mellody senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
